Exhibit 99.1 TESORO CORPORATION Working Capital (Unaudited) (Dollars in millions) March 31, Working Capital: Total Current Assets $ Less: Total Current Liabilities ) Working Capital $ TESORO CORPORATION Debt (Unaudited) (Dollars in millions) March 31, Long-Term Debt: Total Debt $ Less: Current maturities of debt ) Long-Term Debt $ 1 TESORO CORPORATION Net Debt to Capitalization (Unaudited) (Dollars in millions) March 31, Total Debt $ Less: Cash and cash equivalents ) Net Debt * $ Total Stockholders' Equity $ Net Debt Net Capitalization * $ Net Debt to Net Capitalization ratio * 27 % * Net debt represents total debt less cash and cash equivalents. Net capitalization represents the total of net debt and total stockholders' equity.The Company believes net debt to net capitalization is useful in measuring financial leverage as we have historically used cash to prepay outstanding notes.Net debt to net capitalization should not be considered as an alternative to debt to capitalization or any measure of financial leverage presented in accordance with accounting principles generally accepted in the United States of America. Net debt to net capitalization may not be comparable to similarly titled measures used by other companies. 2
